               Case 2:18-cv-01543-RAJ Document 56-1 Filed 12/20/18 Page 1 of 3



 1                                                                    The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8                             FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9
     BOMBARDIER, INC.,                )
10                                    )                    NO. 2:18-cv-1543 RAJ
                Plaintiff,            )
11                                    )                    ORDER GRANTING AEROTEC
             v.                       )                    DEFENDANTS’ MOTION TO
12                                                         DISMISS
                                      )
     MITSUBISHI AIRCRAFT CORPORATION, )
13   et al.,                                               [PROPOSED]
                                      )
14              Defendant.            )                    [CLERK’S ACTION REQUIRED]
                                      )
15

16           This matter came on regularly before the Court on the AeroTEC Defendants’ Motion to
17   Dismiss. The Court has reviewed the pleadings, files and records herein, including the submissions
18   of the parties, and considered the arguments of counsel. The Court finds that the Counts V, VI,
19   IX, X, XI, XII, XVI, XVII, XVIII, XIX, XX and XXI of Verified Complaint, filed by Plaintiff
20   Bombardier, Inc. (“Plaintiff”), on October 19, 2018 (Ct. Dkt. No. 1), fails to state a claim under
21   Fed. R. Civ. P. 12(b)(6).
22           NOW, THEREFORE, it is hereby ORDERED that AeroTEC Defendants’ Motion to
23   Dismiss is hereby GRANTED and the above-referenced causes of action are hereby DISMISSED.
24           Dated this _____ day of ____________________, 2018.
25

26
                                                         RICHARD A. JONES
27                                                       United States District Judge
28                                                                              KARR TUTTLE CAMPBELL
     [PROPOSED] ORDER GRANTING AEROTEC                                         701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     DEFENDANTS’ MOTION TO DISMISS - 1                                                 Main: (206) 223 1313
     #1217936 v1 / 45898-028                                                            Fax: (206) 682 7100
               Case 2:18-cv-01543-RAJ Document 56-1 Filed 12/20/18 Page 2 of 3



 1   Presented by:
 2   KARR TUTTLE CAMPBELL
     Attorneys for Defendants AeroTEC, Basson,
 3   Dornéval and Korwin-Szymanowski
 4
     /s/ Richard J. Omata
 5   /s/ Mark A. Bailey
     Richard J. Omata, WSBA #7032
 6   Mark A. Bailey, WSBA# 26337
     701 Fifth Avenue, Suite 3300
 7
     Seattle, WA 98104
 8   Phone: 206-223-1313
     Fax: 206-682-7100
 9   Email: romata@karrtuttle.com
             mbailey@karrtuttle.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                                 KARR TUTTLE CAMPBELL
     [PROPOSED] ORDER GRANTING AEROTEC                            701 Fifth Avenue, Suite 3300
                                                                   Seattle, Washington 98104
     DEFENDANTS’ MOTION TO DISMISS - 2                                    Main: (206) 223 1313
     #1217936 v1 / 45898-028                                               Fax: (206) 682 7100
               Case 2:18-cv-01543-RAJ Document 56-1 Filed 12/20/18 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2           I, Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King
 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98101. On this day, I caused
 5   a true and correct copy of the foregoing [Proposed] Order Granting AeroTEC Defendants’ Motion
 6   to Dismiss, to be served upon all parties in the following manner:
 7           ✓ Via E-Service (Court’s Website)
 8
     Brian F. McMahon, WSBA #45739                       Jerry A. Riedinger, WSBA #25828
 9   Erin L. Calkins, WSBA #44127                        Mack H. Shultz, WSBA #27190
     John D. Denkenberger, WSBA #25907                   James Sanders, WSBA #24565
10   Christensen O'Connor Johnson & Kindness             Mary Z. Gaston, WSBA #27258
     1201 Third Avenue, Suite 3600                       Shylah R. Alfonso, WSBA #33138
11   Seattle, WA 98101-3029                              Perkins Coie LLP
     Phone: 206-682-8100                                 1201 3rd Avenue, Suite 4900
12
     Fax: 206-224-0779                                   Seattle, WA 98101-3099
13   Email: brian.mcmahon@cojk.com                       Phone: 206-359-8000
             lindsay.calkins@cojk.com                    Fax: 206-359-9000
14           denkenj@cojk.com                            Email: jriedinger@perkinscoie.com
     Attorneys for Plaintiff                                     mshultz@perkinscoie.com
15                                                               jsanders@perkinscoie.com
                                                                 mgaston@perkinscoie.com
16
                                                                 salfonso@perkinscoie.com
17                                                       Attorneys for Mitsubishi Aircraft
                                                         Corporation America, Inc.
18
19
             I declare under penalty of perjury under the laws of the United States and the State of
20
     Washington that the foregoing is true and correct, to the best of my knowledge.
21

22           Dated this 20th day of December, 2018 at Seattle, Washington.
23
                                                  /s/ Sherelyn Anderson
24                                                Sherelyn Anderson
                                                  Legal Assistant
25

26
27

28                                                                              KARR TUTTLE CAMPBELL
     [PROPOSED] ORDER GRANTING AEROTEC                                         701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     DEFENDANTS’ MOTION TO DISMISS - 3                                                 Main: (206) 223 1313
     #1217936 v1 / 45898-028                                                            Fax: (206) 682 7100
